                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


LISA LOCKWOOD,                               )
          Plaintiff,                         )
                                             )
           v.                                )
                                             )              JUDGMENT
ANDREW SAUL,                                 )
Commissioner of Social Security,             )              Case No. 7:20-CV-67-KS
             Defendant.                      )
                                             )




Decision by Court.

This action came before United States Magistrate Judge Kimberly A. Swank for consideration of the
parties’ Consent Motion to Remand Case [DE-21.]

IT IS ORDERED, ADJUDGED AND DECREED the court GRANTS the Motion to Remand Case
[DE-21] , reverses the Defendant’s decision under sentence four of 42 U.S.C. § 405(g) and remands
the case to the Defendant for further administrative action. Plaintiff’s Motion for Judgment on the
Pleadings [DE-18] is dismissed as moot.


This judgment filed and entered on November 19, 2020, with electronic service upon:

Charlotte Hall - Counsel for Plaintiff
Lisa Rayo - Counsel for Defendant



                                             PETER A. MOORE, JR.,
                                             CLERK, U.S. DISTRICT COURT



DATE: November 19, 2020                      /s/ Shelia Foell
                                             (By): Shelia Foell, Deputy Clerk of Court




          Case 7:20-cv-00067-KS Document 24 Filed 11/19/20 Page 1 of 1
